ORDER
PER CURIAM
Darryl Burton (“Burton”) filed a state petition of habeas corpus in Cole County Circuit Court in 2008 regarding his conviction of capital murder and armed criminal action 23 years earlier. The petition was granted due to the prosecution’s failure to disclose the criminal record of one of its two eyewitnesses, Claudex Simmons (“Simmons”). Though Burton was entitled to a new trial, the Circuit Attorney of the City of St. Louis chose not to retry the case. Upon his release, Burton filed a claim against Detective Stephen Hobbs (“Hobbs”) alleging malicious prosecution. The trial court entered summary judgment in favor of Hobbs finding Burton would be unable to prove the element of malice. Burton appeals from the trial court’s order granting summary judgment in favor of Hobbs. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).